El Juez Asociado Se. MacLeary,
emitió la siguiente-opinión del Tribunal:
La presente es un recurso de apelación contra sentencia, dictada por el Tribunal de Distrito de Mayagüez, en cuyo Tribunal el acusado fué juzgado por un Jurado y declarado. *342culpable, y condenado por el Tribunal á la pena de dos años de presidio con trabajos forzados y pago de las costas del, proceso. Los hechos de la causa constan en los autos como sigue:
“Que en la nocbe del 6 de Abril del corriente año, el acusado estuvo en la tienda de Bonifacio Ortiz, en el barrio de Bajuras, jurisdicción de Cabo-Rojo, y después de haber pedido en compra unos bollos de pan, porque Ortiz le recordó que debía unos centavos más, importe de otros efectos comprados, días antes, le provocó y desafió, y desmontándose de la caballería en que iba, sacó un revolver que llevaba y le disparó dentro de la casa habitación donde se encontraba Bonifacio Ortiz, sin que le hiriera, pero rompiendo el tubo de un quinqué de dicha habitación”.
No se presentó ningún escrito de excepción en el acto del juicio y el procesado y el recurrente no está representado en este Tribunal. De un examen cuidadoso de los autos y de todas las circunstancias de la causa resulta que se han llenado todos los requisitos del Código de Enjuiciamiento Criminal y que es justa la sentencia; puesto que resulta de los hechos probados que el procesado es indudablemente culpable del delito de asalto con arma mortífera. No resul-tando motivo para anular la sentencia del Tribunal inferior, debe confirmarse la misma.

Confirmada.

Jueces concurrentes: Sres. Presidente, Quiñones, y Aso-ciado Hernández y Sulzbacher.
El Juez Asociado Sr. Figueras no formó Tribunal en la vista de este caso.